Citation Nr: 0609892	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  05-15 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial compensable evaluation for tinea 
versicolor.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1996 to 
October 2000.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO) which granted service connection and 
assigned a noncompensable (zero percent) evaluation for tinea 
versicolor.
FINDINGS OF FACT

1.  The veteran's service-connected tinea versicolor covers 5 
percent of the entire body and 0 percent of exposed areas.

2.  No more than topical therapy was required during the past 
12-month period; and intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, was not 
required for a total duration of less than six weeks during 
the past 12-month period.

CONCLUSION OF LAW

The criteria for the assignment of an initial 10 percent 
rating for tinea versicolor have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 4.118, Diagnostic Code 7813, 7800-7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to notify the claimant and his or her representative, if any, 
of any information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
(1) inform the claimant of any information and evidence not 
of record necessary to substantiate the claim; (2) inform the 
claimant of any evidence VA will seek to provide; (3) inform 
the claimant of any evidence the claimant is expected to 
provide; and (4) ask the claimant to provide any evidence in 
her or his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  

In a December 2003 letter, VA informed the veteran of the 
evidence needed to substantiate his claim and provided the 
veteran with the opportunity to submit such evidence. An 
enclosure to the December 2003 letter enumerated evidence 
received by VA; evidence for which VA was responsible 
(including service records, VA Medical Center records, and 
records from other federal agencies, such as the Social 
Security Administration); and information and evidence for 
which the veteran was responsible (including enough 
information to identify and locate records relevant records 
where they exist).  The veteran was also informed that VA 
would make reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency, to include 
records from State or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  The veteran, in effect, was asked to 
provide any evidence that pertains to his claim.  The 
December 2003 letter provided VCAA notice to the veteran 
before issuance of the May 2004 rating decision.

Additionally, in a January 2005 statement of the case, the RO 
provided the veteran with applicable regulations on VCAA 
notice requirements and VA's duty to assist; notified the 
veteran of regulations pertinent to his initial rating claim; 
and informed the veteran of reasons why his claim was denied.  
Thus, the Board finds, consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 (b), that the RO satisfied these notice 
requirements of the VCAA. See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (CAVC) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U. S. 
Vet. App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  CAVC 
held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with a claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal prior 
to receiving his initial decision.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The veteran was 
provided with notice of the applicable disability ratings in 
the January 2005 statement of the case, and was informed of 
an initial effective date for service connection in his May 
2004 rating decision, prior to appellate review.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. 
Principi, 16 Vet. App. 183 (2002).  VA has provided veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for benefits. 38 U.S.C.A. § 5103A (West 
2002).  The veteran's service medical records, a VA 
examination, and treatment records from Dr. D.R.W. have been 
associated with the claims file.  There is no indication that 
any pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

The veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  The record is complete and the 
case is ready for review. 
 


B. Background and Evidence

Service medical records indicate that the veteran developed a 
rash in June 1996 after receiving a shot, and was assessed 
with urticaria; contact dermatitis was to be ruled out.  In 
February 1997, he was seen for a rash and was assessed with 
tinea cruris.  His July 2000 separation examination indicated 
that he had tinea versicolor.

A December 2003 examination by Dr. D.R.W. indicated that the 
veteran had a slightly scaly, erythematous rash in patches on 
his chest with minimal itching.  Dr. D.R.W. assessed the 
veteran with dermatophytosis and treated him with Lamisil for 
7 days. 
 
In a May 2004 VA examination, after examination and review of 
the claims file, the veteran was diagnosed with tinea 
versicolor which was described by the examiner as non-
debilitating or disfiguring in nature.  Two shave biopsies 
were done, one for fungal elements, and one for pathology.  
Results were consistent with tinea versicolor.  The examiner 
stated that the veteran had salmon colored ovoid patches and 
plaques involving the area between his nipples and covering 
down to the xiphoid process.  There was a fine scale, but no 
ulcerations or crusting.  The veteran had similar ovoid 
lesions in his inguinal region.  His back, face, arms, and 
hands were all clear.  Zero percent of exposed body area was 
affected, and 5 percent of unexposed body area was affected. 

During the VA examination, the veteran stated that he has had 
the same rash in his anterior chest region and in his groin 
area from 1996 to present, that the rash changed color 
depending on sun exposure, and sometimes itched, and that it 
had not progressed or worsened.  The veteran was not using 
any treatments because he found that various topical 
treatments including Selsun shampoo, topical antifungals, and 
oral antifungals did not decrease the rash.  He reported that 
the treatments had no side effects.  He had not tried light 
therapy, UBV or PUVA treatments, and was not on any steroids 
or immunosuppressive drugs.  The examiner found no malignant 
neoplasms, no history of urticaria, and no systemic 
manifestations of the rash.  The examiner stated that the 
veteran had not lost any time at work as a pressman at a 
printing company secondary to his rash and his symptoms were 
only mild, intermittent pruritus that did not disrupt his 
sleep.  

C.  Law and Analysis

The veteran is seeking an increased rating evaluation for 
service-connected tinea versicolor.  The Board has carefully 
reviewed the evidence and statements made in support of the 
claim and finds that the evidence supports a 10 percent 
rating for tinea versicolor.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2005).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned. 38 C.F.R. § 4.7 (2005).  Any 
reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 
(2005).  

The Board notes that CAVC has distinguished a new claim for 
an increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as "staged 
rating."  See Id.  This case involves an appeal of the 
initial assignment of a rating.

Diagnostic Code 7813 rates dermatophytosis (including tinea 
corporis, tinea capitis, tinea pedis, tinea barbae, tinea 
unguium, and tinea cruris) as a disfigurement of the head, 
face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic 
Code 7806), depending upon the predominant disability. 38 
C.F.R. § 4.118 (2005).

Dermatitis or eczema is assigned a 60 percent rating when 
more than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy is required during a 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).  A 
30 percent rating is assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy is required for a total 
duration of six weeks or more, but not constantly, during a 
12 month period.  Id.  A 10 percent rating is assigned where 
at least 5 percent, but less than 20 percent, of the entire 
body is affected; or at least 5 percent, but less than 20 
percent, of exposed areas are affected, or; intermittent 
systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, is required for a total duration of 
less than six weeks during the past 12-month period.  Id.  A 
noncompensable evaluation is assigned when less than 5 
percent of the entire body or less than 5 percent of exposed 
areas are affected, and; no more than topical therapy was 
required during the past 12-month period.  

The VA examination indicated that zero percent of the 
veteran's exposed body area was affected by tinea versicolor, 
and that 5 percent of his unexposed body area was affected.  
Applying this to Diagnostic Code 7806 for dermatitis or 
eczema, the Board finds that the veteran is entitled to a 10 
percent rating, where at least 5 percent, but less than 20 
percent, of the entire body is affected by his service-
connected tinea versicolor.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7806 (2005).  The Board finds that the 
veteran is not entitled to a higher 30 percent rating where 
20 to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy is required 
for a total duration of six weeks or more.  See Id.

The Board finds that tinea versicolor is properly rated under 
Diagnostic Code 7813 for dermatophytosis, and that the 
veteran's predominant disability is dermatitis.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2005).  A 
December 2003 examination found that the veteran's 
dermatophytosis appeared as a slightly scaly, erythematosus 
rash on his chest with minimal itching.  A May 2004 VA 
examination found tinea versicolor which appeared in salmon 
colored ovoid patches and plaques in the veteran's chest and 
inguinal region, with mild, intermittent pruritus.  The 
veteran was not using any treatments at the time of 
examination, but indicated that he had used various topical 
and oral antifungals, and reported that these treatments did 
not decrease his rash.  

The Board finds that Diagnostic Code 7806 is more appropriate 
for application in this case than Diagnostic Codes 7800 - 
7805 for disfigurement of the head, face or neck, and for 
scars.  The veteran's tinea versicolor is not present on the 
head, face, or neck.  See 38 C.F.R. § 4.118, Diagnostic Code 
7800.  The veteran's tinea versicolor is not analogous to 
scars.  It has not resulted in scars that are deep or cause 
limited motion in an area exceeding 6 square inches; or in 
superficial scars that do not cause limited motion and cover 
an area or areas of 144 square inches or more.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802.  His tinea versicolor 
has not resulted in superficial scars that are unstable, that 
are painful on examination, or that limit functioning of the 
affected part.  See 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805.                

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, tinea versicolor has not been shown to 
cause marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, has not 
necessitated frequent periods of hospitalization, and has not 
otherwise rendered impractical the application of the regular 
schedular standards utilized to evaluate the severity of the 
disability.  In fact, at the May 2004 VA examination, the 
examiner indicated that the veteran had not lost any time at 
work as a pressman secondary to his rash.  The Board notes 
that in his June 2004 notice of disagreement, and in a May 
2005 statement, the veteran claims that he is self-conscience 
about going out in public without a shirt at the pool or at 
the beach, however, this does relate to his employment.  
Thus, the Board finds that the requirements for an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have 
not been met. Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


D.  Conclusion

The Board concludes that the evidence supports a 10 percent 
rating for the veteran's tinea versicolor during the entire 
appeal period.  


ORDER

A 10 percent rating, but no more, is granted for tinea 
versicolor, subject to the law and regulations governing the 
payment of monetary benefits. 


____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


